NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JAN 26 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY IVAN BOBADILLA,                         No. 18-15080

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00226-GEB-EFB

 v.
                                                MEMORANDUM*
JOE A. LIZARRAGA, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      California state prisoner Anthony Ivan Bobadilla appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims arising from a patdown search. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Bobadilla’s Fourth Amendment claim

because Bobadilla failed to allege facts sufficient to show that the patdown search

conducted by defendant Guzman was unreasonable. See Grummett v. Rushen, 779

F.2d 491, 496 (9th Cir. 1985) (patdown searches that included the groin area “are

not so offensive as to be unreasonable under the fourth amendment”).

      The district court properly dismissed Bobadilla’s Eighth Amendment claim

based on the patdown search because Bobadilla failed to allege facts sufficient to

show the infliction of severe psychological pain. See Watison v. Carter, 668 F.3d

1108, 1113 (9th Cir. 2012) (allegation that prison guard entered cell while prisoner

was on the toilet and rubbed his thigh did not rise to the level of severe

psychological pain required to state an Eighth Amendment claim).

      The district court properly dismissed Bobadilla’s Eighth Amendment

failure-to-protect claim because Bobadilla failed to allege facts sufficient to show

that defendants knew of and disregarded a substantial risk of harm to Bobadilla.

See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot be

found liable under the Eighth Amendment . . . unless the official knows of and

disregards an excessive risk to inmate health or safety”).

      The district court properly dismissed Bobadilla’s Eighth Amendment

deliberate indifference claim because Bobadilla failed to allege facts sufficient to


                                          2                                    18-15080
show that defendants were deliberately indifferent to an excessive risk to his

mental health. See Toguchi v. Chung, 391 F.3d 1051, 1056-57 (9th Cir. 2004)

(setting forth elements of a deliberate indifference claim).

      The district court did not abuse its discretion in denying Bobadilla’s motion

to appoint counsel because Bobadilla did not demonstrate exceptional

circumstances. See Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.

2004) (setting forth standard of review and requirements for appointment of

counsel). We reject as without merit Bobadilla’s contention that the district court

failed to explain its decision to deny the motion for counsel.

      The district court did not abuse its discretion in denying Bobadilla leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and stating that leave to amend may be denied where amendment would be

futile); Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (explaining

that a district court’s discretion to deny leave to amend is “particularly broad”

when it has previously granted leave to amend).

      Contrary to Bobadilla’s contention, the district court did not err in implicitly

denying his motion to supplement his amended complaint, because Bobadilla was

granted an extension of time to file objections to the magistrate judge’s findings

and recommendations and he instead filed this motion.


                                          3                                      18-15080
      We reject as unsupported by the record Bobadilla’s contention that he was

not given an opportunity to file objections to the magistrate judge’s findings and

recommendations.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          4                                   18-15080